Opinions of the Colorado Supreme Court are available to the
           public and can be accessed through the Judicial Branch’s
         homepage at http://www.courts.state.co.us. Opinions are also
            posted on the Colorado Bar Association’s homepage at
                            http://www.cobar.org.


                                                  ADVANCE SHEET HEADNOTE
                                                               April 20, 2020

                                    2020 CO 26

No. 18SC582, People v. Lujan—Sixth Amendment—Right to a Public Trial—
Trivial Courtroom Closures.

      In this case, the supreme court considers whether a brief courtroom closure

to reread a previously given jury instruction violates a defendant’s right to a public

trial under the U.S. and Colorado Constitutions. Specifically, the supreme court

considers the propriety of a triviality standard under which some courtroom

closures are so trivial that they do not violate a defendant’s public trial right. The

supreme court first holds that the triviality standard is appropriate in Colorado

and therefore elects to adopt that standard. The supreme court then holds that the

courtroom closure in this case was trivial because it did not undermine the

purposes of the public trial right guaranteed by the U.S. and Colorado

Constitutions; hence, the closure here did not violate the defendant’s right to a

public trial. Accordingly, the judgment of the court of appeals is reversed and the
case is remanded to that court to address the defendant’s remaining contentions

on appeal.




                                       1
                 The Supreme Court of the State of Colorado
                 2 East 14th Avenue • Denver, Colorado 80203

                                   2020 CO 26

                      Supreme Court Case No. 18SC582
                    Certiorari to the Colorado Court of Appeals
                     Court of Appeals Case No. 15CA1176

                                   Petitioner:

                      The People of the State of Colorado,

                                        v.

                                  Respondent:

                                   Abel Lujan.

                              Judgment Reversed
                                   en banc
                                 April 20, 2020


Attorneys for Petitioner:
Philip J. Weiser, Attorney General
Brittany L. Limes, Assistant Attorney General
       Denver, Colorado

Attorneys for Respondent:
Haddon, Morgan and Foreman, P.C.
Adam Mueller
      Denver, Colorado


JUSTICE BOATRIGHT delivered the Opinion of the Court.
JUSTICE MÁRQUEZ dissents, and JUSTICE GABRIEL and JUSTICE HART
join in the dissent.
                                        2
¶1    Abel Lujan was charged with first-degree murder for the death of his

girlfriend after she was found beaten and strangled behind a friend’s house. At

trial, two women testified for the People about Lujan’s prior violent behavior

towards them. Prior to admitting this evidence, the trial court read a limiting

instruction, telling the jury that it could only consider the evidence for the

purposes of establishing Lujan’s motive, intent, or common plan. A copy of this

instruction was not given to the jury for deliberations; however, the jury did

receive an instruction at the close of the evidence explaining that certain evidence

could only be considered for the limited purposes for which it was admitted.

¶2    While the jury was deliberating, it submitted a question asking for

clarification about the limiting instruction that the court had read during trial

specifying the permissible purposes for which the jury could consider the evidence

of Lujan’s prior violent behavior. Over defense counsel’s objection, the trial court

cleared the courtroom of the public and parties, leaving only the judge, bailiff, and

court reporter; the judge then brought in the jury and reread the limiting

instruction that it had previously read twice in open court. The jury ultimately

found Lujan guilty of second-degree murder.

¶3    Lujan appealed, arguing that the court’s actions when rereading the jury

instruction constituted a courtroom closure that violated his Sixth Amendment

right to a public trial. A division of the court of appeals agreed, reversing Lujan’s

                                         1
conviction for second-degree murder and remanding the case for a new trial.

People v. Lujan, 2018 COA 95, ¶ 19, __ P.3d __. On certiorari review, the People do

not contest that a courtroom closure occurred; rather, the People’s argument

pertains to the nature of the closure itself. Specifically, the People urge this court

to adopt a triviality standard that is used in many jurisdictions, under which a

defendant’s constitutional right to a public trial is not violated when the closure at

issue was trivial. In so doing, the People argue that the brief courtroom closure

here was trivial and therefore did not violate Lujan’s public trial right.1

¶4      We agree that adopting a triviality standard is appropriate in Colorado.

Further, after applying the triviality standard, we hold that the courtroom closure

in this case was trivial because it did not undermine the purposes of the public

trial right guaranteed by the U.S. and Colorado Constitutions; hence, the closure

here did not violate Lujan’s right to a public trial. We therefore reverse the




1   We granted certiorari to review the following issues:
        1. Whether a brief courtroom closure to re-read a previously given
           instruction violates a criminal defendant’s right to a public trial.
        2. Whether a remand is an appropriate remedy when the trial court
           fails to make findings consistent with Waller v. Georgia, 467 U.S. 39
           (1984).

                                           2
judgment of the court of appeals and remand to that court to address Lujan’s

remaining contentions on appeal.

                        I. Facts and Procedural History

¶5    In 1999, Lujan’s girlfriend was found beaten and strangled to death.

Fourteen years later, the People charged Lujan with one count of first-degree

murder for her death. At trial, Lujan admitted to causing his girlfriend’s death,

but he contended that he did not do so intentionally or after deliberation. Instead,

he argued that he was only guilty of reckless manslaughter because he acted

impulsively and did not plan to kill her.

¶6    During its case-in-chief, the People called both Lujan’s ex-wife and his

former girlfriend to testify to his prior violent behavior towards them, over

defense counsel’s objection. Both women testified that Lujan had previously hit

them and tried to either strangle or suffocate them. Before each woman testified

to these facts, the trial court read a limiting instruction regarding CRE 404(b),

informing the jury that it was admitting the evidence for the limited purposes of

establishing Lujan’s motive, intent, or common plan.

¶7    After the close of evidence, the trial court gave the jury an instruction

regarding the 404(b) evidence: “The Court admitted certain evidence for a limited




                                            3
purpose. You are instructed that you cannot consider that evidence except for the

limited purpose I told you about when it was admitted.”2

¶8    During deliberations, the jury submitted a question to the trial court: “Please

write down the statement for the limited use statement [sic] on the testimonies of

[the two women].” Defense counsel objected to sending a written version of the

earlier limiting instruction unless it contained a statement that the jury could not

consider the evidence for propensity purposes. The court overruled defense

counsel’s objection. The People then suggested that the court bring the jury into

the courtroom and reread the prior limiting instruction to the jury. Ultimately, the

court provided defense counsel with two options: (1) sending the jury a written

version of the limiting instruction as it had read previously (without any added

propensity language); or (2) bringing the jury back in and rereading that

instruction aloud. Defense counsel chose the second option, at which point the

court stated that it would “do that when the courtroom is clear.” Concerned with

the court’s decision to clear the courtroom, defense counsel responded, “I don’t

think the Court can do that.” The court nevertheless cleared the courtroom and

reread the limiting instruction aloud to the jury, telling the jury that it could only




2 This proposed instruction tracked the model jury instruction that existed at the
time of Lujan’s trial. See CJI-Crim. D:02 (2008).

                                          4
consider certain portions of Lujan’s ex-wife’s and former girlfriend’s testimony for

the purposes of establishing motive, intent, or common plan:

      All right. Good morning ladies and gentlemen. I’m going to read to
      you the instructions I read contemporaneous[ly] with the testimony
      of [Lujan’s ex-wife] and [Lujan’s former girlfriend]. You are about to
      hear testimony from [Lujan’s former girlfriend] relating to incidents
      which occurred in 2005. This evidence has been admitted for a limited
      purpose only. Specifically, you may consider this evidence as it
      relates to Mr. Lujan’s motive in committing the acts in this case. You
      may also consider this evidence as it relates to his intent in
      committing the crime and as it relates to the mental state in this case.
      You may further consider this—the evidence as it relates to whether
      Mr. Lujan acted in accordance with the common plan. You may not
      consider it for any other purposes.

      You are about to hear evidence from [Lujan’s ex-wife] related to
      incidents which occurred in 1991, 1993, and 1996. This evidence has
      been admitted for a limited purpose only. Specifically, you may
      consider this evidence as it relates to Mr. Lujan’s motive in
      committing the acts in this case. You may also consider this evidence
      as it relates to his intent in committing the crime and as it relates to
      the mental state in this case. You may further consider this—the
      evidence as it relates to whether Mr. Lujan acted in accordance with
      the common plan. You may not consider it for any other purposes.

      That—those are in the instructions. Okay. So thank you.

The only people present in the courtroom when this occurred were the trial judge,

the bailiff, the court reporter, and the jury. This instruction was the same as the

limiting instruction that the trial court had previously read to the jury twice in

open court. The jury then completed its deliberations and found Lujan not guilty

of first-degree murder but guilty of second-degree murder.




                                         5
¶9    Lujan appealed, contending that the trial court violated his right to a public

trial under the U.S. and Colorado Constitutions when it closed the courtroom to

reread the limiting instruction. In response, the People conceded that the trial

court did in fact close the courtroom, but they argued that the nature of the closure

did not amount to a constitutional violation. In so arguing, the People urged the

court of appeals to adopt a triviality standard under which a defendant’s right to

a public trial is not violated when the closure at issue was trivial. The People

further argued that under that standard, the closure here was so trivial that it did

not violate Lujan’s public trial right. But the court of appeals concluded that it

need not consider whether to adopt a triviality standard because the closure here

was plainly not trivial. Lujan, ¶ 16. Instead, it held that “the closure of the

courtroom was total, intentional, and unjustified,” meaning it had violated Lujan’s

Sixth Amendment right to a public trial. Id. at ¶ 19. The court then concluded that

the error was structural, vacated Lujan’s conviction, and remanded the case for a

new trial. Id. Because it reversed on these grounds, the court declined to address

the remaining issues Lujan raised on appeal. Id. at ¶ 8.

¶10   We granted certiorari and now reverse the judgment of the court of appeals

and remand to that court to consider Lujan’s remaining contentions on appeal.




                                         6
                             II. Standard of Review

¶11   “A trial court’s decision to close the courtroom presents a mixed question of

law and fact.” People v. Hassen, 2015 CO 49, ¶ 5, 351 P.3d 418, 420. “In reviewing

such questions, ‘we accept the trial court’s findings of fact absent an abuse of

discretion, but we review the court’s legal conclusions de novo.’” Id. (quoting

Peña–Rodriguez v. People, 2015 CO 31, ¶ 8, 350 P.3d 287, 289, rev’d on other grounds,

137 S. Ct. 855 (2017)).

                                   III. Analysis

¶12   We begin by reviewing the relevant law pertaining to a defendant’s

constitutional right to a public trial and the values furthered by that right. We

then consider the triviality standard used by other jurisdictions for assessing

whether a courtroom closure violates a defendant’s public trial right, and we elect

to adopt that standard. Then, applying the triviality standard, we hold that the

courtroom closure in this case was trivial because it did not undermine the

purposes of the public trial right guaranteed by the U.S. and Colorado

Constitutions; hence, the closure here did not violate Lujan’s right to a public trial.

We therefore reverse the judgment of the court of appeals and remand to that court

to address Lujan’s remaining contentions on appeal.




                                          7
         A. The Right to a Public Trial and the Triviality Standard

¶13   Criminal defendants are guaranteed the right to a public trial under both

the U.S. and Colorado Constitutions. U.S. Const. amends. VI, XIV; Colo. Const.

art. II, § 16. Courts have “uniformly recognized the public trial guarantee as one

created for the benefit of the defendant.” Gannett Co. v. DePasquale, 443 U.S. 368,

380 (1979).

¶14   Viewed broadly, the public trial right “enhances both the basic fairness of

the criminal trial and the appearance of fairness so essential to public confidence

in the system.” Press-Enter. Co. v. Superior Court, 464 U.S. 501, 508 (1984). More

specifically, the right furthers four particular values: (1) “to ensure a fair trial,”

(2) “to remind the prosecutor and judge of their responsibility to the accused and

the importance of their functions,” (3) “to encourage witnesses to come forward,”

and (4) “to discourage perjury.” Peterson v. Williams, 85 F.3d 39, 43 (2d Cir. 1996)

(citing Waller v. Georgia, 467 U.S. 39, 46–47 (1984)).

¶15   But while the public trial right confers significant protections on criminal

defendants, it is not absolute. See, e.g., Waller, 467 U.S. at 45; Peterson, 85 F.3d at 42.

The U.S. Supreme Court has recognized that the right “may yield to competing

interests.” Hassen, ¶ 8, 351 P.3d at 421 (citing Waller, 467 U.S. at 45). In Waller, the

Court articulated four requirements for a valid courtroom closure: (1) “the party

seeking to close the [proceeding] must advance an overriding interest that is likely


                                            8
to be prejudiced”; (2) “the closure must be no broader than necessary to protect

that interest”; (3) “the trial court must consider reasonable alternatives to closing

the proceeding”; and (4) the court “must make findings adequate to support the

closure.” 467 U.S. at 48.

¶16   But courts across the country have concluded that, in certain instances, even

if a trial court fails to make the necessary findings under Waller, the Sixth

Amendment is not necessarily violated “every time the public is excluded from

the courtroom.” Peterson, 85 F.3d at 40; see also State v. Northcutt, 358 P.3d 179, 183

(Mont. 2015). Indeed, many jurisdictions have held that some closures are simply

so trivial that they do not rise to the level of a constitutional violation. See, e.g.,

Peterson, 85 F.3d at 42.

¶17   In Peterson, the Second Circuit became the first court to establish this

“triviality” approach. In that case, the trial court closed the courtroom during the

testimony of an undercover officer. Id. at 41. After the conclusion of the officer’s

testimony, the trial court inadvertently neglected to reopen the courtroom while

the defendant briefly took the stand. Id. Once defense counsel realized that the

courtroom had remained closed, she moved for a mistrial, which the trial court

denied. Id. at 41–42. The Second Circuit affirmed the trial court’s decision, holding

that “even an unjustified closure may, on its facts, be so trivial as to not violate” a

defendant’s public trial right. Id. at 40.

                                             9
¶18   In reaching this holding, the Second Circuit explained that the triviality

standard “does not dismiss a defendant’s claim on the grounds that the defendant

was guilty anyway or that he did not suffer ‘prejudice’ or ‘specific injury.’” Id. at

42. Rather, it considers “whether the actions of the court and the effect that they

had on the conduct of the trial deprived the defendant—whether otherwise

innocent or guilty—of the protections conferred by the Sixth Amendment.” Id.

¶19   When determining whether a closure was so trivial that it did not violate a

defendant’s public trial right, courts look to the totality of the circumstances

surrounding the closure. See Braun v. Powell, 227 F.3d 908, 918–19 (7th Cir. 2000);

Kelly v. State, 6 A.3d 396, 407 (Md. Ct. Spec. App. 2010). Factors to be considered

include the duration of the closure, the substance of the proceedings that occurred

during the closure, whether the proceedings were later memorialized in open

court or placed on the record, whether the closure was intentional, and whether

the closure was total or partial. See, e.g., Peterson, 85 F.3d at 43; United States v.

Perry, 479 F.3d 885, 890–91 (D.C. Cir. 2007); Kelly, 6 A.3d at 407. No one factor is

determinative when considering whether a closure was trivial. See, e.g., Peterson,

85 F.3d at 43; Kelly, 6 A.3d at 408. Moreover, the list of factors that we provide is

nonexhaustive; other considerations may be relevant in determining whether a

courtroom closure was trivial. See Kelly, 6 A.3d at 407 n.10; State v. Schierman,

438 P.3d 1063, 1082 (Wash. 2018).

                                         10
¶20   On one prior occasion we considered the Second Circuit’s triviality

framework. See Hassen, ¶ 15, 351 P.3d at 422. In Hassen, the trial court closed the

courtroom during the testimony of two undercover officers over the defendant’s

objection. Id. at ¶¶ 2–3, 351 P.3d at 420. On appeal to this court, the People argued

that the closure was so trivial that it did not violate the defendant’s public trial

right. Id. at ¶ 13, 351 P.3d at 421. Although the People raised a triviality argument

on appeal, we determined that we need not consider whether to adopt the

triviality standard because the closure “was plainly not trivial.”          Id. at ¶ 15,

351 P.3d at 422. We reasoned that the closure was long in duration, it “prevented

potential witnesses from coming forward to contradict” the officers’ testimony,

and it “failed to discourage perjury” as the witnesses were aware that the

courtroom was closed. Id. at ¶ 16, 351 P.3d at 422.

¶21   Although we did not opine on the propriety of the triviality standard in

Hassen, we note that it has gained acceptance since the Second Circuit first adopted

it over two decades ago.        See, e.g., Perry, 479 F.3d at 890–91 (exclusion of

defendant’s eight-year-old son from entire trial was trivial); United States v. Ivester,

316 F.3d 955, 960 (9th Cir. 2003) (exclusion of “spectators during the brief mid-trial

questioning of the jurors” was trivial); Braun, 227 F.3d at 919 (exclusion of member

of jury venire not selected to serve as a juror from entire trial was trivial); People v.

Bui, 107 Cal. Rptr. 3d 585, 593, 595 (Cal. Ct. App. 2010) (exclusion of three

                                           11
individuals during voir dire for roughly forty minutes was trivial); Northcutt,

358 P.3d at 185 (presiding judge making an inquiry to a deliberating jury without

counsel or defendant present to ask whether it would render a verdict that day

was trivial); State v. Decker, 907 N.W.2d 378, 385 (N.D. 2018) (exclusion of lawyer

unconnected with the case during voir dire was trivial). But see United States v.

Agosto-Vega, 617 F.3d 541, 544–54, 548 (1st Cir. 2010) (declining to adopt the

triviality standard where the trial court excluded a defendant’s family members

during jury selection); Smith v. Smith, No. 17-673 (JRT/TNL), 2018 WL 3696601, at

*8 (D. Minn. Aug. 3, 2018) (questioning “whether the triviality exception conforms

with the Sixth Amendment”).

¶22   The jurisdictions that have adopted the Second Circuit’s triviality

framework continue to recognize the importance of the right to a public trial. But

they nevertheless acknowledge that certain courtroom closures do not implicate

the values furthered by the public trial right, and thus do not warrant reversal. As

one court recently explained in embracing the triviality standard, “we

must . . . avoid enforcing the public trial right in a manner so rigid and mechanistic

that we do more harm than good to the values underlying that right.” Schierman,

438 P.3d at 1081. That court further noted that “a rule requiring automatic reversal

for every erroneous closure, no matter how inconsequential to the ultimate




                                         12
fairness of the trial, is more likely to diminish than promote public confidence in

the judiciary.” Id.

¶23   We find the rationale employed by these jurisdictions for adopting the

triviality standard to be persuasive. Moreover, the triviality standard simply

makes sense. Some closures are in fact so inconsequential, so de minimis that they

do not violate a defendant’s Sixth Amendment right to a public trial. Thus, we

elect to adopt the triviality standard today.

¶24   In adopting the triviality standard, we emphasize that it is distinct from a

harmless error standard. See, e.g., Peterson, 85 F.3d at 42; Kelly, 6 A.3d at 406.

Under harmless error, we consider whether “there is a reasonable possibility that

the [error] might have contributed to the conviction.” Hagos v. People, 2012 CO 63,

¶ 11, 288 P.3d 116, 119 (quoting Chapman v. California, 367 U.S. 18, 24 (1967)

(emphasis omitted) (alteration in Hagos)). The triviality standard, on the other

hand, does not consider the effect that the closure had on the outcome of the trial,

but rather “looks to whether the closure implicated the protections and values of

the Sixth Amendment.”       Kelly, 6 A.3d at 406.   In other words, the triviality

framework considers whether a closure amounted to any error at all. Peterson,

85 F.3d at 42.




                                         13
¶25   With this triviality framework in mind, we now consider whether the trial

court’s closure of the courtroom while it reread a limiting instruction to the jury

violated Lujan’s Sixth Amendment right to a public trial.

                          B. The Closure in This Case
¶26   Lujan contends that the closure here was not trivial and thus his right to a

public trial was violated. Specifically, Lujan argues that the courtroom closure in

this case was far from trivial because it was deliberate, it was “total in scope,” and

it encompassed both himself and his lawyer, thereby violating his constitutional

rights to be present and to counsel. In contrast, the People concede that what

occurred here was a closure, but argue that the closure was trivial because it was

short in duration, it was transcribed by the court reporter, it involved rereading

an instruction that had been previously read twice in open court, and it did not

involve witness testimony, the presentation of evidence, or any novel legal issues.

¶27   We agree with the People. Applying the triviality standard, we conclude

that the closure here was trivial because it did not undermine the values advanced

by the public trial guarantee. Therefore, Lujan’s Sixth Amendment right to a

public trial was not violated.

¶28   As detailed above, under the triviality standard, we look to the closure at

issue and consider whether it implicated the protections and values of the public

trial right; namely, (1) “to ensure a fair trial,” (2) “to remind the prosecutor and


                                         14
judge of their responsibility to the accused and the importance of their functions,”

(3) “to encourage witnesses to come forward,” and (4) “to discourage perjury.”

Peterson, 85 F.3d at 42. We now address the interplay between the closure in this

case and each of these four values in turn.

¶29   First, we must determine whether the closure here implicated the value of

ensuring Lujan a fair trial. Lujan is correct that the closure was complete and

encompassed both him and his lawyer; everyone other than the court personnel

were excluded. That fact cuts against ensuring that Lujan received a fair trial. But

that fact alone is not determinative; we must weigh additional facts when

considering the totality of the circumstances. Those facts include that the closure

itself was extremely brief, lasting only a matter of minutes, and that the trial court

merely reread to the jury a limiting instruction that it had previously read in open

court. Moreover, Lujan’s counsel received the opportunity to discuss the limiting

instruction and lodge any objections to it in open court prior to the trial court

rereading it to the jury. Ultimately, the court did exactly what it said it would do.

There was not any additional conversation, instruction, or clarification given by

the judge. His exchange with the jury was the functional equivalent of tendering

the limiting instruction to the jury and then removing it after each juror had read

it. Accordingly, the public and the parties still had the ability to serve as watchdog

to ensure fairness to Lujan, both in general and with specific regard to the limiting

                                         15
instruction during the two previous times it was read in open court. Because of

the short duration of the closure, coupled with the context in which it occurred

and the parties’ ability to discuss and object to the instruction prior to the closure,

we are satisfied that it did not affect the fairness of Lujan’s trial.3

¶30   Second, we must assess whether the closure here subverted either the

judge’s or the prosecutors’ awareness of their responsibility to Lujan and the

importance of their functions. Lujan argues that the closure did undermine this

value “because of the fraught relationship between the trial court and defense

counsel throughout trial.” Resp’t’s Answer Br. 27. He further contends that

because the closure was total in scope, “there was no way to guarantee that what

defense counsel perceived as ‘hostility’ did not translate to and affect the jury.” Id.

In Lujan’s view, the court may have conveyed this hostility when it reread the

instruction to the jury during the closure.

¶31   In support of this contention, Lujan notes that after the court gave defense

counsel the option of either the court rereading the limiting instruction to the jury




3 Lujan contends that the closure here undermined the fairness of his trial because
it violated his constitutional right to be present at trial and his right to counsel.
This issue is not before us today. Lujan made this assertion as a separate claim
before the court of appeals, which the court declined to address because it found
that the closure violated his public trial right. Therefore, we do not opine on the
merits of this contention today.

                                           16
aloud or submitting it in writing, Lujan’s counsel stated, “Judge, I’m sorry, I’m

frustrating the Court again.” The court then replied, “[y]ou are not frustrating

me.” But while this exchange as described by defense counsel does illustrate

counsel’s concern about the possible tension between him and the court, the court

denied being frustrated and defense counsel did not make any further record on

the issue. Thus, the record does not support defense counsel’s concern that the

court exhibited any hostility towards him or Lujan when it reread the instruction

to the jury.   In reaching that conclusion, we recognize that a review of the

transcript does not provide insight into the trial judge’s demeanor or tone during

the closure, but it does reveal that the judge did what he had done on two prior

occasions in open court: read the limiting instruction. And the court did basically

what the jury requested. The jury wanted to be reminded about what the limiting

instruction permitted. And that is what the court did, albeit verbally and not in

writing. Additionally, Lujan points to no specific actions on the part of the court

during the course of the trial that would substantiate the claim that the court

conveyed hostility or frustration towards Lujan or his counsel when it reread the

limiting instruction to the jury.

¶32   Having rejected Lujan’s specific contention regarding hostility, we conclude

that the closure here did not subvert either the judge’s or the prosecutors’

awareness of their responsibility to Lujan and the importance of their functions.

                                        17
To begin, the prosecutors were also excluded from the courtroom. And although

we recognize that this was a total closure, as opposed to merely excluding certain

members of the public, the trial judge was not the only person present when he

reread the limiting instruction to the jury. Rather, both the bailiff and the court

reporter were present during the closure and, more importantly, the court reporter

transcribed the judge’s exchange with the jury. This measure, “while not a

substitute for real-time public observation, certainly served to remind the

court . . . of [its] responsibilities and provide a check on possible bias.” Schierman,

438 P.3d at 1082. What is more, the record in no way suggests that the closure

caused the court to lose sight of the importance of its function or its responsibility

to Lujan. And as we discussed above, the trial judge gave Lujan’s counsel the

opportunity to discuss the limiting instruction and lodge any objections to it in

open court prior to the brief closure. The transcript reveals that the trial judge did

what he said he would do: He reread the instruction that the jury asked for in

writing. Further, the judge did not add anything to the instruction nor did he

comment on it. In sum, the judge’s actions would not have changed if the

courtroom had not been closed. Thus, we conclude that the trial judge realized

the importance of its responsibility to Lujan.

¶33   Third, we must consider whether the closure discouraged witnesses from

coming forward. When the closure occurred, the presentation of evidence was

                                          18
over. See Northcutt, 358 P.3d at 185 (concluding that a courtroom closure was

trivial because “[t]he interaction between [the trial court] and the jury occurred

after evidence and argument had concluded, and involved no witnesses or

presentation of testimony”); see also Schierman, 438 P.3d at 1080 (concluding the

same where the closure “involved no witness testimony, no questioning of

potential jurors, and no presentation of evidence”). Additionally, the interaction

between the trial court and the jury during the closure only consisted of the court

reading the limiting instruction that it had read to the jury two times previously;

thus, it did not involve a new evidentiary or legal issue. Accordingly, we are

satisfied that the brief closure here did not impact the value of encouraging

witnesses to come forward.

¶34   Finally, we must consider whether the closure here implicated the value of

discouraging perjury. As we noted with the third value discussed above, the brief

closure occurred after the presentation of evidence and argument had concluded,

and after the case had been submitted to the jury for deliberations. See Ivester,

316 F.3d at 960 (concluding that a courtroom closure was trivial because it “did

not infect any witness’s testimony” and “[i]t did not even infect counsel’s opening

or closing arguments to the jurors”). Because the closure in this case did not

involve witness testimony, we conclude that it had no bearing on this value.




                                        19
¶35   Despite recognizing that the closure here did not implicate the values of

encouraging witnesses to come forward or discouraging perjury, Lujan contends

that deliberate courtroom closures, like the closure at issue here, can never be

considered trivial. But this simply is not accurate. Indeed, several courts have

found that certain deliberate closures were trivial. See, e.g., Perry, 479 F.3d at

887–88, 890–91 (deliberately excluding a defendant’s eight-year-old son from the

courtroom was trivial); Ivester, 316 F.3d at 960 (deliberately excluding “spectators

during the brief mid-trial questioning of the jurors” was trivial); Braun, 227 F.3d at

919 (although deliberately excluding a member of the jury venire not selected to

serve as a juror was “a close[] situation,” the circumstances surrounding the

closure showed that it was trivial); Schierman, 438 P.3d at 1082–83 (although the

exclusion of spectators during an in-chambers discussion regarding challenges to

jurors for cause “was not inadvertent,” it was nevertheless trivial). While the fact

that a closure was deliberate should certainly be considered under a triviality

analysis, it is not determinative.

¶36   Here, we agree with Lujan that the trial court did close the courtroom

deliberately. The deliberateness of the closure, however, did not undermine the

public trial values discussed above when viewed in light of the totality of the

circumstances. Indeed, because the closure was brief in duration, involved the

trial court rereading a limiting instruction that it had previously read twice in open

                                         20
court, was transcribed by the court reporter, and occurred after the trial court gave

the parties the opportunity to discuss the instruction and lodge objections to it in

open court, we conclude that it did not undermine the values advanced by a

defendant’s right to a public trial.

¶37   We recognize that a trial court’s decision to close a courtroom during a

criminal trial does run the risk of violating the public trial guarantee and,

therefore, the risk of requiring a new trial. But based on the narrow facts presented

in this case, we conclude that the brief courtroom closure here was trivial and thus

did not amount to a violation of Lujan’s Sixth Amendment public trial right.4

                                  IV. Conclusion

¶38   For the foregoing reasons, we reverse the judgment of the court of appeals

and remand the case to that court to address Lujan’s remaining contentions on

appeal.

JUSTICE MÁRQUEZ dissents, and JUSTICE GABRIEL and JUSTICE HART
join in the dissent.




4 Because we conclude that the closure here was trivial and did not violate Lujan’s
right to a public trial, we need not consider whether a remand is an appropriate
remedy when the trial court fails to make findings consistent with Waller. Cf.
Hassen, ¶ 17 n.4, 351 P.3d at 422 n.4 (holding that a new trial was the proper
remedy rather than a remand because, unlike in Waller, “the improper closure
occurred during the trial,” meaning it was “impossible for the trial court to simply
‘redo’ the questioning of” witnesses who testified during the closure).

                                         21
JUSTICE MÁRQUEZ, dissenting.

¶39    “While the benefits of a public trial are frequently intangible, difficult to

prove, or a matter of chance, the Framers plainly thought them nonetheless real.”

Waller v. Georgia, 467 U.S. 39, 49 n.9 (1984).        Indeed, a criminal defendant’s

constitutional right to a public trial is considered so important that the erroneous

deprivation of that right constitutes structural error. Weaver v. Massachusetts,

137 S. Ct. 1899, 1908 (2017) (“[A] violation of the right to a public trial is a structural

error.”); People v. Hassen, 2015 CO 49, ¶ 7, 351 P.3d 418, 420 (“When the trial court

erroneously deprives the defendant of his public trial right, the error is structural

in nature.”). In other words, a violation of this right amounts to error that affects

the very framework of the trial itself. Weaver, 137 S. Ct. at 1907. Accordingly,

where, as here, the defendant objects at trial to such error and raises the issue on

direct appeal, the defendant generally is entitled to automatic reversal regardless

of the error’s actual effect on the outcome of the trial. Id. at 1910; Hassen, ¶ 7 & n.2,

351 P.3d at 420 & n.2.

¶40    We need not decide today whether certain erroneous courtroom closures

may be so “trivial” that they do not violate a defendant’s Sixth Amendment right

to a public trial. This is because, as we determined in Hassen, “the closure here

was plainly not trivial.”     Hassen, ¶ 15, 351 P.3d at 422. Unlike the “entirely

inadvertent” closure at issue in Peterson v. Williams, 85 F.3d 39, 44 (2d Cir. 1996),

                                            22
the seminal case establishing the “triviality” analysis adopted by the majority, maj.

op. ¶¶ 4, 17–25, the closure here was quite deliberate, was based on the court’s

mistake of law, and proceeded over the defendant’s objection. In addition, the

closure here excluded not only the public from the courtroom, but also counsel

and the defendant himself, and occurred while the court verbally instructed the

jury on a key evidentiary issue about which the jury had expressed confusion

during deliberations. In short, the courtroom closure here was “total, intentional,

and unjustified,” People v. Lujan, 2018 COA 95, ¶ 19, __ P.3d __, and thus

undermined the interests served by a public trial. Because the majority’s adoption

of a triviality standard is not warranted on these facts, and because the closure

here was not trivial in any event, I respectfully dissent.

                             I. Factual Background
¶41   The People charged Lujan with first degree murder for the death of his

girlfriend. At trial, Lujan conceded that he caused the girlfriend’s death, but

argued that he was guilty only of reckless manslaughter and did not act

intentionally or after deliberation (as required for first degree murder). Over

Lujan’s CRE 404(b) objection, the People called his ex-wife and former girlfriend

to testify about Lujan’s prior behavior toward them, including that he had hit and

tried to strangle or suffocate them. Before these witnesses testified, the trial court

gave a contemporaneous limiting instruction stating that this evidence was for the


                                          23
limited purposes of establishing Lujan’s motive, intent, or common plan. At the

close of evidence, the jury was instructed only generally that “[t]he Court admitted

certain evidence for a limited purpose.      You are instructed that you cannot

consider that evidence except for the limited purpose I told you about when it was

admitted.”

¶42   During deliberations, the jury submitted a question to the court about the

limited purposes for which it could use the other acts evidence: “Please write

down the statement for the limited use statement [sic] on the testimonies of

[Lujan’s ex-wife and former girlfriend].”

¶43   After convening with counsel to discuss the jury’s question, the court

proposed sending the jury a written version of the limiting instruction it had given

before the witnesses testified. Defense counsel objected to sending the written

instruction unless the instruction expressly stated that the evidence could not be

used for propensity purposes—language that the court had previously rejected.

The People then suggested bringing the jury out and reading aloud the limiting

instruction the court had given previously.      After continued back-and-forth,

defense counsel finally requested that if the court was going to give the original

limiting instruction, it bring the jury into the courtroom and read the instruction

aloud as the People had suggested. The court then insisted that it would clear the




                                        24
courtroom if it read the instruction aloud because it could “never bring the jury

out in front of the parties” during deliberations:

      Court: “I’ll do that when the courtroom is clear. I don’t want people—
      you are all out if I do that. I’ll bring them out and read it.”

      Defense counsel: “I don’t think that the Court can do that.”

      Court: “Yes, I can. The jury is in deliberation, [counsel]. You never
      bring a jury out in front of the parties again.”

      Defense counsel: “When the court is reading an instruction?”

      Court: “I’ll read it on the record. You don’t have to [be] worried about
      it. . . .”

      Defense counsel: “I don’t want the court to do it, but if the court is
      overruling—I don’t understand—I just—”

      Court: “I’m either going to read the instruction once and send them
      back, or I’m going to send back this written instruction. Those are
      your choices. If I bring it out and read it to them, nobody is in here
      but me, my bailiff and the court reporter. . . . It’s a deliberating jury.”

      ...

      Court: “I’ll bring them out. I’ll instruct them. It will be on the record
      and it will be part of the appeal. Okay. That’s over your objection.
      All right. Clear the Court and do that and then they will continue
      deliberations.”

      Defense counsel: “Judge, can the Court just note that when the Court
      does make the record, that we are not in the courtroom, please—”

      Court: “Of course.”

      Defense counsel: “—and we are allowed to be.”

¶44   The court then closed the courtroom, expelling the public, counsel, and

Lujan. It then re-read the contested limiting instruction to the jury. In so doing,


                                          25
the court failed to make the record that Lujan’s counsel had requested. The jury

ultimately convicted Lujan of second degree murder.

                                      II. Law

                         A. The Right to a Public Trial

¶45   The roots of a criminal defendant’s constitutional right to a public trial reach

back to the eleventh century. See Press-Enter. Co. v. Superior Court, 464 U.S. 501,

505 (1984). Although courts and procedures have changed significantly since that

time, one thing has remained constant: “the public character of the trial at which

guilt or innocence was decided.” Richmond Newspapers, Inc. v. Virginia, 448 U.S.

555, 566 (1980).

¶46   Importantly, a public trial serves both the criminal defendant and the public.

Certainly, the right to a public trial protects a criminal defendant by allowing the

public to see that an accused is “fairly dealt with and not unjustly condemned.”

Waller, 467 U.S. at 46 (quoting Gannett Co. v. DePasquale, 443 U.S. 368, 380 (1979)).

The presence of spectators also serves to keep the prosecutor, judge, and jurors

“keenly alive to a sense of their responsibility and to the importance of their

functions.” Id. (quoting Gannett, 443 U.S. at 380). And a public trial “encourages

witnesses to come forward and discourages perjury.” Id.

¶47   But the U.S. Supreme Court has also emphasized that the right to a public

trial extends beyond the defendant: it maintains crucial public faith in the justice


                                         26
system and provides the community an important outlet for its reactions to

criminal acts. See Press-Enter. Co., 464 U.S. at 509 (“[P]ublic proceedings vindicate

the concerns of the victims and the community in knowing that offenders are being

brought to account for their criminal conduct by jurors fairly and openly

selected.”); Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 606 (1982) (“Public

scrutiny of a criminal trial enhances the quality and safeguards the integrity of the

factfinding process, with benefits to both the defendant and to society as a

whole.”). A public trial thus ensures basic fairness to the defendant, but also

enhances “the appearance of fairness so essential to public confidence in the

system.” Press-Enter. Co., 464 U.S. at 508.

                          B. The Waller Requirements

¶48   The right to a public trial is not absolute; it must in some situations yield to

other rights or interests, including a defendant’s right to a fair trial or the state’s

interest in protecting sensitive information. Waller, 467 U.S. at 45. But as the

Supreme Court has observed, such circumstances “will be rare.”                 Id.   In

Press-Enterprise, a case grounded in the First Amendment, the Court held that

closure requires an overriding interest:

      The presumption of openness may be overcome only by an overriding
      interest based on findings that closure is essential to preserve higher
      values and is narrowly tailored to serve that interest. The interest is
      to be articulated with findings specific enough that a reviewing court
      can determine whether the closure order was properly entered.


                                           27
Press-Enter. Co., 464 U.S. at 510.

¶49   In Waller, the Court relied on Press-Enterprise and directly incorporated these

factors into its Sixth Amendment analysis of the public trial right. 467 U.S. at

45–46, 48. Thus, to justify closure of the courtroom,

          (1) the party seeking to close the proceeding must advance an
              overriding interest that is likely to be prejudiced;

          (2) the closure must be no broader than necessary to protect this
              interest;

          (3) the court must consider reasonable alternatives to closing the
              proceeding; and

          (4) the court must make findings adequate to support the closure.

Id. at 48. Where the courtroom is closed and these factors are not met, the

defendant’s right to a public trial is violated. Id. at 48–49.

¶50   Importantly, the erroneous deprivation of the right to a public trial is

structural error. Weaver, 137 S. Ct. at 1908; Hassen, ¶ 7, 351 P.3d at 420. Such error

is structural not because it necessarily renders a trial fundamentally unfair in every

case, but “because of the ‘difficulty of assessing the effect of the error,’” and

because the public trial right “also protects some interests that do not belong to

the defendant,” namely the rights of the public and the press. See Weaver, 137 S. Ct.

at 1910 (quoting United States v. Gonzalez-Lopez, 548 U.S. 140, 149 n.4 (2006)).

Where, as here, the defendant objects at trial to such error and raises the issue on

direct appeal, the defendant generally is entitled to automatic reversal regardless

                                          28
of the error’s actual effect on the outcome of the trial. Id.; Hassen, ¶ 7 & n.2,

351 P.3d at 420 & n.2.

                     C. The Peterson Triviality Standard

¶51   The majority adopts today a “triviality” standard first articulated by the

Second Circuit in Peterson v. Williams, 85 F.3d 39 (2d Cir. 1996). In that case, the

court concluded that “even an unjustified closure may, on its facts, be so trivial as

not to violate” a criminal defendant’s Sixth Amendment right to a public trial. Id.

at 40. There, following the proper closure of the courtroom during the testimony

of an undercover officer, the trial court accidentally forgot to reopen the courtroom

for twenty minutes, during which time the defendant testified. Id. at 41–42. The

Second Circuit narrowly held that “in the context of this case, where the closure

was 1) extremely short, 2) followed by a helpful summation, and 3) entirely

inadvertent,” the defendant’s Sixth Amendment right was not violated. Id. at 44.

The Peterson court repeatedly focused on the brief and inadvertent nature of the

closure, relying on Snyder v. Coiner, 365 F. Supp. 321, 324 (N.D. W. Va. 1973), and

United States v. Al-Smadi, 15 F.3d 153, 154–55 (10th Cir. 1994), both of which

involved inadvertent closures that went unnoticed by any of the trial participants.

Peterson, 85 F.3d at 42–43. The court emphasized that it was not holding that the

Sixth Amendment is not violated just because a closure is brief, or inadvertent, or

because what occurs in camera is later repeated in open court. Id. at 44. In fact, the


                                         29
court expressly noted that an intentional improper closure “could threaten a

defendant’s right to a fair trial,” even if the closure is brief and its contents

summarized in open court. Id. at 44 n.8.

¶52   More recently, in United States v. Gupta, 699 F.3d 682 (2d Cir. 2012), the

Second Circuit emphasized the limits of its ruling in Peterson as it considered the

intentional closing of a courtroom during voir dire. Noting that several courts

have adopted the Peterson triviality analysis, the Second Circuit took pains to

emphasize the doctrine’s “narrow application.” Gupta, 699 F.3d at 688. There, the

court held that “[w]hatever the outer boundaries of our ‘triviality standard’ may

be . . ., [the] trial court’s intentional, unjustified closure of a courtroom . . . cannot

be deemed ‘trivial.’” Id. at 689. It emphasized that “the value of openness”

guaranteed by a public trial “lies in the fact that people not actually attending trials

can have confidence that standards of fairness are being observed” because “the

sure knowledge that anyone is free to attend gives assurance that established

procedures are being followed and that deviations will become known.” Id.

(quoting Press-Enter. Co., 464 U.S. at 508). The Second Circuit stressed that “it is

the openness of the proceeding itself, regardless of what actually transpires, that

imparts ‘the appearance of fairness so essential to public confidence in the system’

as a whole.” Id. (quoting Press-Enter. Co., 464 U.S. at 508).




                                           30
¶53    Where courts have adopted the Second Circuit’s triviality standard,

including in the cases cited by the majority, they generally apply it only where the

closures were either unintentional, e.g., Kelly v. State, 6 A.3d 396, 407 (Md. Ct. Spec.

App. 2010) (holding closure was trivial where a sheriff’s officer had closed the

courtroom to the public); or partial, e.g., United States v. Perry, 479 F.3d 885, 890–91

(D.C. Cir. 2007) (holding exclusion of the defendant’s eight-year-old son was

trivial); Braun v. Powell, 227 F.3d 908, 917–19 (7th Cir. 2000) (holding court’s

exclusion of a former member of the jury venire from the trial was trivial); or both

unintentional and partial, e.g., State v. Decker, 907 N.W.2d 378, 381, 385 (N.D. 2018)

(holding closure was trivial where deputies excluded one person who was

unrelated to the case).

¶54   Even where the triviality standard has been applied to closures that were

not merely inadvertent or partial, courts have focused on other factors that showed

the public trial right was not undermined. Some courts have focused on whether

the closure concerned “an administrative jury problem,” such as a discussion

about jurors’ safety that did not affect the fundamental fairness of the proceedings.

United States v. Ivester, 316 F.3d 955, 957–58, 960 (9th Cir. 2003). Still others have

emphasized the defendant’s failure to object to a closure, reasoning that “the lack

of objection is some indication that the trial remained fundamentally fair.” State v.

Schierman, 438 P.3d 1063, 1082 (Wash. 2018). Notably, in concluding that the

                                          31
closure in that case was trivial, the Washington Supreme Court emphasized in

Schierman the importance of striking a “careful balance” to avoid treating

violations of the public trial right as harmless after the fact:

      On one hand, we must craft a rule that avoids . . . the conflation of
      specific procedural rights with a vague right to fundamentally “fair”
      proceedings. The temptation created by that approach, to excuse
      procedural violations as harmless after the fact, leads predictably to
      the result that procedural rights become entirely unenforceable. . . .
      [T]his outcome poses unacceptable risks to our system of justice . . . .

Id. at 1081 (citations omitted).

¶55   Finally, I note that although several courts have adopted the Second

Circuit’s triviality analysis, it has never been endorsed by the U.S. Supreme Court.

Ironically, the triviality analysis is triggered only where a closure fails to comply

with Waller and therefore is “unjustified”—in other words, only where the right to

a public trial has been violated. And though the U.S. Supreme Court has made

clear that such error is structural (and therefore not susceptible to a harmless error

analysis), Weaver, 137 S. Ct. at 1908, the triviality standard effectively places a

burden on the defendant to show prejudice to the values promoted by a public

trial, including, specifically, the value of a “fair trial,” maj. op. ¶¶ 28–29 (citing




                                           32
Peterson, 85 F.3d at 42).5 Although the majority stresses this is not a harmless error

analysis, id. at ¶ 24 (citing Peterson, 85 F.3d at 42), it is difficult to square this

approach with the idea that a violation of the right to a public trial is structural

error.

                                   III. Application

¶56      Although there may be some closures that are so insignificant that they do

not implicate the constitutional right to a public trial, we need not rule today on

the propriety of the Second Circuit’s triviality analysis because even if that

standard applied, the closure here plainly was not trivial.           See Hassen, ¶ 15,

351 P.3d at 422.      Unlike the “entirely inadvertent” closure in Peterson, the

courtroom closure here was “total, intentional, and unjustified,” Lujan, ¶ 19, and

undermined the interests served by a public trial.

¶57      First, unlike many cases cited by the majority applying the triviality

standard to a court’s exclusion of specific individuals, see Perry, 479 F.3d at

890–91; Braun, 227 F.3d at 917–19; Decker, 907 N.W.2d at 385, the closure here was

total in scope: the court barred not only the public from the courtroom, but also




5Peterson’s reference to the value of a “fair trial” is its own articulation of the values
described in Waller; this phrasing does not appear in Waller’s discussion of those
values. Waller, 467 U.S. at 46.


                                           33
counsel and even Lujan himself.6 The majority also points out that the bailiff and

court reporter remained in the courtroom, maj. op. ¶¶ 8, 32, but the presence of

court personnel in the courtroom is no substitute for the public’s attendance at a

trial, let alone a substitute for the presence of counsel or the defendant himself.

Moreover, although the majority states that “the trial judge did what he said he

would do,” id. at ¶ 32; see also id. at ¶ 29, in fact, the transcript shows that the judge

did not lay the record requested by defense counsel. And for that matter, that the

exchange was “transcribed by the court reporter” and made part of the record, id.

at ¶ 26, is not a substitute for a summation in open court of what occurred during

the closed proceedings. Cf. Peterson, 85 F.3d at 44 (noting that “what went on in

camera was later repeated in open court”).

¶58   Next, in stark contrast to the “entirely inadvertent” closure in Peterson and

similar cases cited by the majority, see Kelly, 6 A.3d at 407; Decker, 907 N.W.2d at

385, the closure here was clearly deliberate. Importantly, the Second Circuit

acknowledged in Peterson that an intentional improper closure “can threaten a

defendant’s right to a fair trial, even when the closure is for a brief time.” 85 F.3d




6Lujan also argued on appeal that the closure violated his constitutional right to
be present at trial. Lujan, ¶ 8. Under this court’s ruling today, the case must be
remanded to the court of appeals to address this contention. See id.; maj. op. ¶ 38.

                                           34
at 44 n.8. Whatever the boundaries of the triviality doctrine may be, even the court

that came up with the standard held that an “intentional, unjustified exclusion of

the public” violated the Sixth Amendment. Gupta, 699 F.3d at 685. And unlike

Peterson and other cases relied on by the majority, the closure here did not go

unnoticed by the trial participants, nor did defense counsel acquiesce in the

closure. To the contrary, the court closed the courtroom over defense counsel’s

express objection. See Schierman, 438 P.3d at 1081.

¶59   Importantly, the closure here was plainly unjustified, and the People do not

argue otherwise. The court offered no “overriding interest” required by Waller to

justify excluding the public, counsel, and Lujan from the proceedings. Instead, it

closed the courtroom based solely on its mistaken belief that the jury could never

be brought back into open court during deliberations.7




7Colorado courts have previously acknowledged that trial courts can bring juries
back into the courtroom during deliberations, DeBella v. People, 233 P.3d 664, 669
(Colo. 2010) (holding that a court may require that video evidence be viewed in
open court rather than give a jury unfettered access during deliberations), and that
the defendant has a constitutional right to be present when the court does so,
People v. Payne, 2014 COA 81, ¶ 20, 361 P.3d 1040, 1044 (holding that the
“defendant had a constitutional right to be present while the trial court read the
modified Allen instruction in open court and that his constitutional right was
denied”).

                                        35
¶60   Finally, the courtroom was not closed in this case to address an

administrative matter. Rather, the closure here took place during the court’s

verbal instructions to the jury, a critical stage of the proceedings encompassed by

the public trial right. State v. Brown, 815 N.W.2d 609, 616 (Minn. 2012) (applying

the public trial right to the court’s closure of the courtroom for jury instructions).

Although the majority emphasizes that the court merely reread a previously given

instruction, maj. op. ¶¶ 2, 8, 29, 36, I am unpersuaded that this makes any

difference. Under the majority’s logic, the court could close the courtroom after

the close of evidence when instructing the jury on reasonable doubt or the

prosecution’s burden of proof, yet such a closure would be “trivial” because the

court would be merely repeating the same instructions given to the jury at the

beginning of the trial. That cannot be. Here, the court was instructing the jury on

a key evidentiary issue about which the jury had expressed confusion during

deliberations.

¶61   Once the court decided to read the instruction aloud to the jury, the

proceeding needed to be open to the public. Instruction of the jury historically has

occurred in open court; doing so ensures that the judge and jurors are “keenly

alive to a sense of their responsibility and to the importance of their functions.”

Waller, 467 U.S. at 46 (quoting Gannett, 443 U.S. at 380). The intentional and total

closure of the courtroom, during a critical stage of the proceedings, “undercuts the

                                         36
legitimacy of the criminal justice process.” United States v. Canady, 126 F.3d 352,

363 (2d Cir. 1997) (holding court’s failure to read the verdict in open court violated

the defendant’s right to a public trial). Accordingly, Lujan’s constitutional right to

a public trial was violated, and he should receive a new trial.

                                  III. Conclusion

¶62   Unfortunately, I take no solace in the majority’s purported limitation of this

holding to the “narrow facts” of this case. Maj. op. ¶ 37. To adopt a triviality

standard in an appropriate case and apply it to truly trivial closures would be one

thing. But here, the majority has deemed a closure “trivial” where the closure was

total, intentional, and unjustified. Because the majority’s adoption of a triviality

standard is not warranted on these facts, and because the closure here was not

trivial in any event, I respectfully dissent.

      I am authorized to state that JUSTICE GABRIEL and JUSTICE HART join in

this dissent.




                                           37